Citation Nr: 1602141	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-00 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a low back disorder.



ATTORNEY FOR THE BOARD

J. Smith, Counsel










INTRODUCTION

The Veteran served on active duty from October 1959 to January 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Houston RO has current jurisdiction.

In September 2011, the Board remanded the matter of whether there was clear and unmistakable error (CUE) in a December 2005 rating decision that denied service connection for a low back disorder, and an application to reopen a claim for service connection for a low back disorder.

In January 2013, the Board found no clear and unmistakable error (CUE) in the RO's December 2005 rating decision that denied service connection for a low back disorder.  The Board also denied reopening of the claim for service connection for a low back disorder.

In August 2013, the Board found that its January 2013 decision should not be reversed or revised based on CUE. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In July 2014, the Court set aside the August 2013 Board decision to the extent that the August 2013 Board did not find CUE in the January 2013 decision denying reopening the claim for service connection.  The Court remanded the matter to the Board for development consistent with its Memorandum Decision. The appeal as to  whether there was CUE in the January 2013 Board decision finding no CUE in the December 2005 rating decision, was affirmed.  

In May 2015, the Board vacated its January 2013 decision to the extent the decision denied reopening of the claim of service connection for a back disorder.  The Board then reopened the claim for service connection for a low back disorder, and remanded the matter, on the merits, for further development.
This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2015, the Veteran and his wife submitted letters stating he has received private treatment from several private providers.  VBMS Entries July 30, 2015. These private medical records have not been requested or obtained.  

Also, an addendum medical opinion is needed to resolve the appeal.  On VA examination in July 2015, the VA examiner diagnosed a congenital abnormality of the Veteran's lumbar spine without addressing whether it was subject to a superimposed disease or injury or aggravated by military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Roberts v. Derwinski, 2 Vet. App. 387 (1992) (holding, once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one.)   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment pertinent to the claims on appeal that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

In particular, obtain:

* private medical records identified by the Veteran and his wife in July 2015 letters (VBMS Entries July 30, 2015), including: T. B.-V. (Mexico); M. C.-P. (Mexico); Senor F. (Pharmacist at Benavides Pharmacyon Guerrero St. Meds, in Nuevo. Laredo, Mexico); D. S. L. (San Antonio, Texas); J. C. H.; V. L.-E. (Texas).

Upload the records in separate electronic files to VBMS. 

2.  After all available records have been associated with the claims file/e-folder, provide the Veteran's electronic claims file to the July 2015 examiner for an addendum opinion.  Unless determined otherwise by the VA examiner, an actual examination of the Veteran is not required.

The examiner must answer the following questions:  

(a) Does the Veteran's congenital sacralization of the fifth lumbar vertebra constitute a congenital defect or a congenital disease?  (Generally, a congenital abnormality that is progressive in nature and subject to improvement or deterioration is considered a "disease."  A "defect" is a hereditary condition that cannot change.  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014)).

(b) If a defect, was it subject to a superimposed disease or injury during active duty service resulting in additional disability?

(c) If a disease, did the Veteran have this disease prior to entering military service in October 1959?  If so, did this condition permanently increase in severity during his active military service from October 1959 to January 1962?  If there was a permanent increase in severity, is it "undebatable" this permanent increase in severity was due to the natural progression of the disability? 

The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




